Citation Nr: 0012411	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By a decision in September 1998, the Board granted 
entitlement of the veteran to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) and remanded to the RO the issues of the 
veteran's entitlement to specially adapted housing and a 
special home adaptation grant.  

While the case remained in remand status, the RO in rating 
action of November 1998 effected the Board's grant of a TDIU, 
and in addition found the veteran entitled to special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (s) and 
38 C.F.R. § 3.350(i) on account of post-traumatic stress 
disorder, rated 100 percent disabling, and additional 
service-connected disabilities independently ratable at 60 
percent or more for the period from May 5 to June 7, 1991; 
under 38 U.S.C.A. § 1114, subsection (l) and 38 C.F.R. 
§ 3.350(b) on account of blindness in both eyes with 5/200 
visual acuity or less from June 7, 1991; under 38 U.S.C.A. 
§ 1114, subsection (p) and 38 C.F.R. § 3.350(f)(4) at the 
rate equal to subsection (m) on account of bilateral aphakia 
with blindness secondary to trauma, with additional 
disability independently ratable at 100 percent from June 7 
to July 1, 1991, and from August 27, 1991, to January 1, 
1992; and under 38 U.S.C.A. § 1114, subsection (p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
subsections (l) and (m) on account of bilateral aphakia with 
blindness secondary to trauma with additional disability(ies) 
independently ratable at 50 percent or more from July 1 to 
August 27, 1991, and from January 1, 1992.

Following attempts by the RO to complete the actions 
requested by the Board in its September 1998 remand, the RO 
in rating action of July 1999 found the veteran entitled to a 
special home adaptation grant based on service-connected 
blindness in both eyes with 5/200 visual acuity or less, 
while denying specially adapted housing in the absence of 
evidence of a qualifying disability.

The Board in September 1998 referred the issues of the 
veteran's entitlement to service connection for residuals of 
herbicide exposure (noting that the RO had deferred action on 
the herbicide claim by rating action in November 1992) and an 
increased rating for post-traumatic stress disorder to the RO 
for action, although none is shown.  The claim for increase 
is again referred to the RO for its consideration; the claim 
for service connection for residuals of herbicide exposure is 
remanded to the RO, as set forth below.  

As well, in a statement, dated in December 1998, the veteran 
set forth that he was seeking an effective date earlier than 
1992 for an unspecified benefit.  Such matter has not been 
developed or certified for the Board's review at this time, 
and, as such, is not herein addressed.  Rather, that issue is 
referred to the RO for appropriate consideration, including 
clarification from the veteran as to the benefit sought.  


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court has further held that the Board itself 
errs when it fails to ensure compliance with the terms of its 
remand.  Id.  

As part of the Board's remand in September 1998, the RO was 
to assist the veteran in obtaining treatment records.  To 
that end, the RO wrote to the veteran in November 1998 for 
the purpose of requesting that he provide the names and 
addresses of all health care workers from whom he had 
received treatment for his service-connected alcoholic 
myopathy, neuropathy, and cerebellar degeneration in recent 
years.  The veteran, however, did not respond to the RO's 
request.  To that extent, the RO has complied fully with the 
Board's remand directive and there is no resulting Stegall 
violation.

The Board in March 1998 also asked that the veteran be 
afforded VA neurological and eye examinations in connection 
with his claims for specially adapted housing and a special 
home adaptation grant.  Findings from the VA eye examination 
performed in March 1999 were responsive to the Board's 
request that the examiner indicate whether the veteran has 
blindness in both eyes, with there being only light 
perception.  Any failure to note specifically whether the 
veteran was blind in both eyes with 5/200 visual acuity or 
less was in fact cured by the RO's action in July 1999 
concluding that a special home adaptation grant was warranted 
on the basis of bilateral blindness with visual acuity of 
5/200 or less.  

On the other hand, the VA neurological examiner failed to 
respond to the Board's many queries listed in indented 
paragraphs (2)(a) through (2)(d) of the September 1998 
remand.  While the physician noted that there was little 
likelihood that currently shown polyneuropathy was due to 
alcoholic myopathy or alcoholic cerebellar degeneration, and 
that it was impossible to relate the veteran's polyneuropathy 
to alcohol exposure twenty plus years prior thereto, he 
ordered additional testing to ascertain the etiology and 
extent of the veteran's neuropathy, only some of which was 
performed.  The physician also raised the possibility that 
the veteran's current neuropathy was related to in-service 
Agent Orange exposure, noting as well that there was no 
diagnostic test "to give complete confidence in that 
assessment."  This matter was not further addressed by the 
examiner or the RO.

Although not specifically sought by the Board in its remand, 
the veteran was afforded a general medical examination by VA 
in March 1999.  As part of that examination, the examiner 
ordered various tests, including blood work and X-rays.  All 
of that testing appears to have been performed, with the 
exception of X-rays of the lumbosacral spine. 

In view of the foregoing, the VA neurological examination of 
April 1999 is deemed to be inadequate and is otherwise found 
to be representative of a Stegall violation, for which 
corrective action is warranted.  Moreover, the additional 
testing sought by the VA examiners in March and April 1999 
that was not thereafter undertaken is viewed as a violation 
of the VA's duty-to-assist obligation under 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991).

While the Board notes that on remand the RO granted 
entitlement to a special home adaptation grant under 
38 U.S.C.A. § 2101(b), and that such a benefit is not to be 
provided to a veteran eligible for specially adapted housing 
under 38 U.S.C.A. § 2101(a), the veteran through his 
representative avers that he is entitled to specially adapted 
housing as a greater benefit than that for which entitlement 
has been established under § 2101(b).  

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate findings should be emphasized to him.  The veteran 
should be advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with 
an original claim other than for compensation, a reopened 
claim or a claim for an increased rating, shall result in 
denial of such claim.  38 C.F.R. § 3.655(b) (1999). 

Under the circumstances of this case, the Board finds that 
further development is needed to determine the veteran's 
entitlement to specially adapted housing.  Accordingly, this 
case is again REMANDED to the RO for the following:

1.  The RO should obtain any records of 
VA treatment afforded the veteran, which 
are not already contained in his claims 
folder, for inclusion in the file.

2.  Pursuant to the recommendations 
offered by VA examiners in March and 
April 1999, the veteran should be 
afforded a metabolic profile and blood 
testing to evaluate the veteran's B-12 
and folate levels, in additions to a 
rapid plasma reagin test, antinuclear 
antibody test, and thyroid function 
studies.  In addition, he should also be 
provided an electromyogram of the lower 
extremities with nerve conduction 
studies, as well as X-rays of the 
lumbosacral spine, as had been requested 
previously.  Upon completion of the 
foregoing, the test results should be 
reviewed by a physician in order to 
determine their significance. 

3.  Thereafter, the veteran should be 
afforded a VA neurological examination 
for the purpose of assisting the Board in 
determining the veteran's entitlement to 
specially adapted housing under 
38 U.S.C.A. § 2101(a), a copy of which 
must be provided to the examiner in 
advance of the examination.  Copies of 38 
C.F.R. §§ 3.350(a)(2) and 4.63 should 
also be furnished.  The claims folder 
must also be made available to the 
examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  Such findings as 
well as those from the testing requested 
in the second indented paragraph above 
should also be considered in setting 
forth all applicable diagnoses.

In particular, the examining neurologist 
should enter professional opinions as to 
the following:  

a)  Is it at least as likely as not 
that the etiology of any currently 
shown polyneuropathy is the 
veteran's service-connected 
alcoholic myopathy, neuropathy, and 
cerebellar degeneration?  Is it at 
least as likely as not that any 
currently shown peripheral 
neuropathy is the result of the 
veteran's in-service exposure to 
Agent Orange or other herbicide?  

b)  Whether the veteran has the 
loss, or loss of use, of one or both 
lower extremities, due to service-
connected disabilities which 
preclude locomotion.  The phrase, 
"preclude locomotion" as used in 
38 C.F.R. § 3.809 means the 
necessity for regular and constant 
use of a wheelchair, braces, 
crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible.  If so, the examiner 
should state which specific service-
connected disability precludes 
locomotion.

c)  Whether the veteran has the loss 
or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude 
locomotion, due to service-connected 
disability. 

d)  Whether the veteran has the loss 
or loss of use of one lower 
extremity together with the loss of 
use of one upper extremity resulting 
from service-connected disability 
which together preclude locomotion. 

e)  Whether the veteran has the loss 
or loss of use of both hands 
resulting from service-connected 
disability.  In making this 
determination, the physician should 
review the provisions of 38 C.F.R. 
§§ 3.350(a)(2) and 4.63, copies of 
which should be included with the 
examination instructions.

f)  The opinions expressed by the 
examiner should include a discussion 
of the relevant findings and 
reasoning which support the opinion.  
If the examiner is unable to render 
any opinion requested, it should be 
so indicated on the record and the 
reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be fully set 
forth for the record.

4.  After completion of the requested 
development, the RO should, as 
applicable, initially adjudicate the 
issue of the veteran's entitlement to 
service connection for peripheral 
neuropathy due to herbicide exposure, and 
if the claim is denied, the veteran 
should be advised of the action taken and 
of his appellate rights.

5.  Lastly, the RO should readjudicate 
the veteran's claim for entitlement to 
specially adapted housing under 
38 U.S.C.A. § 2101(a), based on the all 
the evidence of record and all governing 
legal authority, and, if found to be 
entitled, the greater benefit as to 
specially adapted housing or a special 
home adaptation grant should be awarded.  
If the benefit sought continues to be 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain compliance with the original remand 
instructions and to procure those additional tests 
recommended by VA examiners in March and April 1999.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, these claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




